Citation Nr: 0946304	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Appellant and her son



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1943 
to March 1946 and from June 1946 to January 1969.  He died in 
April 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the benefit sought on 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  During active military service, the Veteran was exposed 
to ionizing radiation.

2.  The Veteran died in April 2005; the immediate cause of 
death was intracranial bleed due to thrombocytopenia and 
acute myelogenous leukemia.

3.  At the time of his death, the Veteran was service 
connected for tinnitus, rated as 10 percent disabling, and 
hearing loss of the left ear and asbestosis, each rated as 
noncompensably disabling; he was not service connected for 
any disease related to his in-service exposure to ionizing 
radiation.

4.  Resolving reasonable doubt in the appellant's favor, the 
acute myelogenous leukemia that caused the Veteran's death 
was likely causally related to the ionizing radiation to 
which the Veteran was exposed during his military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in April 2005.  According to his death 
certificate, the immediate cause of death was intracranial 
bleed due to thrombocytopenia and acute myelogenous leukemia.  
The appellant seeks to establish service connection for the 
cause of the Veteran's death.  She maintains that the 
Veteran's death should be service connected because he was 
exposed to ionizing radiation during active duty and was 
diagnosed with acute myelogenous leukemia prior to his death, 
which, she avers, was related to his exposure to ionizing 
radiation while in service.

A surviving spouse of a qualifying Veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 
1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312 (2009).  
In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2009).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the Veteran's 
death.  38 C.F.R. § 3.312(c) (2009).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have aided or lent assistance to the cause 
of death, combined with the principal cause of death.  Id.  
It is not sufficient to show that it casually shared in 
producing death; instead, a causal relationship must be 
shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a disability; 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the disability and the in-service disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 12 Vet. 
App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); 
McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. 
West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in "radiation-exposed Veterans" under 38 
U.S.C.A. § 1112(c) (2009) and 38 C.F.R. § 3.309(d) (2009).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) (2009) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (2009), if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a Veteran has a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability is otherwise the 
result of in-service exposure.  In other words, the fact that 
the requirements of a presumptive regulation are not met does 
not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation 
of current disease by in-service exposure.

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."  A 
"radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II that resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  See 38 
C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also 
include certain service at gaseous diffusion plants in 
Paducah, Kentucky; Portsmouth, Ohio; an area identified as 
K25 at Oak Ridge, Tennessee; certain service on Amchitka 
Island, Alaska; or service, if performed as an employee of 
the Department of Energy, that would qualify the claimant for 
inclusion as a member of the Special Exposure Cohort under 
Section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; or (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the Veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the Veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under Section 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 
3.311(a) requires that a request be made for any available 
records concerning the Veteran's exposure to radiation.  
These records normally include but may not be limited to the 
Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service treatment 
records, and other records that may contain information 
pertaining to the Veteran's radiation dose in service.  All 
such records will be forwarded to the VA Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the appellant is claiming entitlement to 
service connection for acute myelogenous leukemia as the 
cause of the Veteran's death; the appellant alleges that the 
Veteran developed acute myelogenous leukemia due to radiation 
exposure that he experienced during active service.  Upon 
examination of the medical evidence, the Board concedes that 
the Veteran's acute myelogenous leukemia is presumptively a 
radiogenic disease as identified in 38 C.F.R. §3.309(d)(2) 
and § 3.311.  Although the Veteran's available service 
treatment records contain no documentation or diagnosis of 
leukemia, relevant post-service medical evidence of record 
documents that the Veteran was diagnosed in November 2004 
with acute myelogenous leukemia, which was identified as a 
cause of the Veteran's death in April 2005.  

The Board first notes that there is no evidence that the 
Veteran participated in a "radiation-risk activity" in 
service as identified in 38 C.F.R. § 3.309(d)(3).  These 
activities, as discussed above, involve either on-site 
participation in a test involving atmospheric detonation of a 
nuclear device, certain service at a gaseous diffusion plant 
in Paducah, Kentucky, certain service on Amchitka Island, 
Alaska, or exposure to ionizing radiation as a prisoner of 
war in Japan or as a member of the United States Occupation 
Forces in Hiroshima or Nagasaki during the period beginning 
in August 6, 1945, and ending on July 1, 1946.  There is no 
evidence of record that the Veteran was ever exposed to 
ionizing radiation through such defined radiation risk 
activities, nor has the appellant made such a claim here.  
The Board thus concludes that the appellant is not entitled 
to presumptive service connection for acute myelogenous 
leukemia under Section 3.309(d).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service which do not become manifest 
until after military service.  See Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725 (1984); 38 C.F.R. 
§ 3.311.  The regulation provides, inter alia, that in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1).

Section 3.311 establishes a series of chronological 
obligations.  Wandel v. West, 11 Vet. App. 200 (1998).  
First, there must be a showing that the Veteran suffers from 
a radiogenic disease, which has been shown in this case.  38 
C.F.R. § 3.311(a)(1).  Once the Veteran has established a 
diagnosis of a radiogenic disease and claims that the disease 
is related to radiation exposure while in service, VA must 
then search for all available records concerning the 
Veteran's exposure to radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  After the records have been obtained, 
they must be forwarded to the Under Secretary for Health for 
preparation of a dose estimate.  Id.  

The Board notes that leukemia other than chronic lymphatic 
(lymphocytic) leukemia is set forth in 38 C.F.R. 
§ 3.311(b)(2) as a radiogenic disease.  It also became 
manifest after the Veteran's in-service radiation exposure, 
as required by 38 C.F.R. § 3.311(b)(5).  Thus, the procedural 
development regulations for claims based on exposure to 
ionizing radiation are applicable.  Given the manifestation 
of a radiogenic disease within the appropriate timeframe, the 
regulation compels the forwarding of all records pertaining 
to the Veteran's radiation dose in service to the Under 
Secretary for Health.  He or she will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

Here, the RO properly followed the procedures set forth in 
§ 3.311 regarding obtaining a radiation dose estimate, which 
was based on DD-1141 forms in the Veteran's service records 
that reflected radiation exposure based on measurements taken 
from film badges worn by the Veteran during radiation-
exposure activities.  The estimate was received by the RO in 
May 2005.  Pursuant to the regulation, the RO submitted the 
radiation dose estimate for an opinion from the Chief Public 
Health and Environmental Hazards Officer in May 2005.  In the 
opinion, the Chief Public Health and Environmental Hazards 
Officer acknowledged that leukemia "is considered to have a 
high comparative susceptibility to induction by radiation."  
Based on the National Institute for Occupational Safety and 
Health's Interactive Radioepidemiological Program, a computer 
program that uses an algorithm to calculate the likelihood 
that exposure to ionizing radiation is etiologically related 
to radiogenic diseases, the Chief Public Health and 
Environmental Hazards Officer concluded that there was a 4.15 
percent probability that the Veteran's acute myelogenous 
leukemia was etiologically related to his in-service exposure 
to ionizing radiation.  Based on this opinion, the Director 
of VA's Compensation and Pension Service issued an advisory 
opinion in May 2005 concluding that the Veteran's acute 
myelogenous leukemia was not at least as likely as not 
etiologically related to his exposure to ionizing radiation 
in service.  The RO relied on this advisory opinion in 
denying the appellant service connection for the cause of the 
Veteran's death.

However, the Board notes that the appellant has submitted two 
letters from the Veteran's treating VA oncologist, who is 
also the Associate Chief of Staff for Education at the VA San 
Diego Healthcare System.  In her November 2004 letter, the 
Veteran's treating oncologist noted that the Veteran had a 
history of in-service exposure to ionizing radiation, which 
is known to increase the risk of developing acute leukemia.  
The physician concluded that the Veteran's in-service 
exposure to ionizing radiation "likely" contributed to his 
acute myelogenous leukemia.  Similarly, in her September 2009 
statement, the Veteran's treating oncologist noted that the 
Veteran was treated for chronic thrombocytopenia, which was a 
symptom of myelodysplasia, a disorder that "carries a 
dramatically increased risk of transformation to acute 
leukemia."  The physician further noted that both 
myelodysplasia and acute myelogenous leukemia "are seen with 
increased frequency in people previously exposed to 
radiation," who typically develop the diseases from 20 to 40 
years after the exposure occurs.  Noting that the Veteran was 
exposed in the late 1950s and early 1960s, the physician 
concluded that his early-2000s development of myelodysplasia, 
which subsequently developed into acute myelogenous leukemia, 
was "more likely than not ... causally associated" with his 
in-service exposure to ionizing radiation.  In so concluding, 
the physician noted as well that the Veteran reported having 
handled and been otherwise exposed to radioactive materials 
with "minimal monitoring procedures."  

In the present case, the Board finds that the evidence 
supports the appellant's claim for service connection for the 
cause of the Veteran's death.  In that connection, the Board 
acknowledges initially that other opinions, including the May 
2005 Chief Public Health and Environmental Hazards Officer's 
opinion and the Director of VA's Compensation and Pension 
Service advisory opinion, are not as favorable to the 
appellant's claim.  However, the Board finds more compelling 
the November 2004 and September 2009 statements by the 
Veteran's treating VA oncologist.  In that connection, the 
Board notes that the treating oncologist had the opportunity 
to physically examine the Veteran and evaluate his medical 
history as well as his history of exposure to ionizing 
radiation.  On the contrary, the algorithm relied on by the 
Chief Public Health and Environmental Hazards Officer in 
rendering her opinion necessarily does not factor in a 
Veteran's individual health history or background in 
producing a numerical likelihood that a certain amount of 
exposure to ionizing radiation is etiologically linked to a 
later disease such as leukemia.  

Further, the Board finds compelling the Veteran's 
oncologist's conclusion that the monitoring procedures 
employed during the Veteran's time in service were 
"minimal" and unable to accurately record the exact level 
of ionizing radiation to which the Veteran was exposed.  This 
statement is supported in the record by a statement made by 
the Veteran in December 2004, in which he recalled not always 
being provided a film badge to measure dose estimates.  In 
the statement, the Veteran also noted that one of his duties 
required manipulating radioactive capsules while standing 
behind a shield constructed of lead bricks, reaching around 
the shield with no protection for his hands and arms as he 
"wipe-tested" the capsules for radiological leakage.  Given 
that the Veteran's treating oncologist arrived at her 
conclusion after reviewing the Veteran's medical history, 
treating the Veteran for his acute myelogenous leukemia, and 
relying on her expertise as a hematologist and oncologist, 
the Board finds the Veteran's treating VA oncologist's 
opinions more probative on the question of whether the 
Veteran's in-service exposure to ionizing radiation was 
etiologically linked to the acute myelogenous leukemia that 
was a contributing factor in his death.  Consequently, with 
resolution of reasonable doubt in the appellant's favor, the 
Board finds that a grant of service connection is warranted.

Under the circumstances, the Board is persuaded that the 
Veteran's in-service exposure to ionizing radiation was at 
least as likely as not causally related to his acute 
myelogenous leukemia, and that the leukemia ultimately led to 
his death.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (2009).  
The claim for service connection for the cause of the 
Veteran's death is therefore granted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


